Citation Nr: 1241317	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-27 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1958 to November 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was scheduled for an October 2012 hearing before the Board in Washington, D.C.  He failed to appear for the scheduled hearing and good cause was not given that failure.  Hence, his request for a hearing is deemed to have been withdrawn.  38 C.F.R. § 20.702(d) .

In the June 2008 rating decision on appeal, the RO considered the claim of entitlement to service connection for major depression on the merits.  Despite that determination, the Board must first find that new and material evidence has been submitted in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996

This claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

REMAND

In an August 1993 rating decision VA denied entitlement to service connection for depression.  No appeal was filed following that rating decision.

In determining whether new and material evidence has been submitted since 1993, a review of the available service medical records reveals that they are most likely incomplete.  In this regard, in September 1966 the Veteran attempted suicide by over dosing on aspirin.  While psychiatric summaries refer to the appellant's hospitalization, the actual inpatient records from that term are not available.  Given the fact that an attempted suicide would have resulted in the appellant being admitted to a hospital, further development is in order.  If this development yields additional pertinent records, the August 1993 decision must be reconsidered, and further development undertaken on a de novo basis pursuant to 38 C.F.R. § 3.156(c) (2012).

Therefore, this case is REMANDED for the following action:

1.  The RO must contact the National Personnel Records Center and request that they attempt to secure any and all records pertaining to the appellant's September 1966 hospitalization at Ubon, Thailand.  Efforts to secure these records must include a review of the Veteran's National Personnel Records Center file, as well as the separate record collections of the Air Force Medical Center serving Ubon, Thailand in September 1966.  In this regard, in 1966, Ubon Air Base was the Headquarters for the 8th Tactical Fighter Wing.  Further, the appellant in September 1966 was assigned to Detachment 3, 621st Tactical Control Squadron, Ubon Air Base, Thailand.  If the RO cannot locate the appellant's inpatient hospital records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The AMC/RO should ask the Veteran to identify all post-service treatment for any psychiatric disorders and thereafter attempt to obtain any identified records which are not already of record.  The Board is particularly interested in locating medical records which would show a relationship between any psychiatric disorder and service, and should include an attempt to find any outstanding VA treatment records from the 1990s.  All attempts to secure pertinent evidence must be documented in the claims file.  If the Appeals Management Center cannot locate any identified Federal record, they must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The Appeals Management Center must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Then, if pertinent service medical record evidence is shown to warrant reconsideration under the provisions of 38 C.F.R. § 3.156(c) (2012), or if the Veteran is found to have submitted new and material evidence under the provisions of 38 C.F.R. § 3.156(a), then the appellant must be afforded a VA psychiatric examination to determine the etiology of any diagnosed psychiatric disorder.  The claims folder, access to Virtual VA, and a copy of this REMAND are to be made available for the examiner to review.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  All indicated tests and studies are to be performed.  Following the examination, the examiner is requested to provide an opinion as to the following questions:

For each diagnosed psychiatric disorder, to include major depression, opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the psychiatric disorder began during, or is otherwise related to, the Veteran's period of active service.  

Were the Veteran's in-service symptoms the prodromal symptoms of any currently diagnosed psychiatric disorder other than a personality disorder?  A complete rationale must be provided for all opinions offered.  

4.  Thereafter, readjudicate the claim to reopen the issue of entitlement to service connection for an acquired psychiatric disorder, to include major depression.  If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


Department of Veterans Affairs


